Exhibit 10.3

 

[tm2023202d1_ex10-3img001.jpg] 

 

Execution Version

 

June 2, 2020

 

STRICTLY CONFIDENTIAL

 

Outlook Therapeutics, Inc.

7 Clarke Drive

Cranbury, New Jersey 08512

 

Attn: Lawrence A. Kenyon, President, Chief Executive Officer and Chief Financial
Officer

 

Dear Mr. Kenyon:

 

This letter agreement (this “Agreement”) constitutes the agreement between
Outlook Therapeutics, Inc. (the “Company”) and H.C. Wainwright & Co., LLC
(“Wainwright”), that Wainwright shall serve as the exclusive placement agent or
sole book-running underwriter in any offering of equity or equity-linked
securities of the Company (the “Securities”) (the “Offering”) during the Term
(as hereinafter defined) of this Agreement and on the terms and conditions
contemplated herein. The terms of the Offering and the Securities issued in
connection therewith shall be mutually agreed upon by the Company and Wainwright
and nothing herein implies that Wainwright would have the power or authority to
bind the Company and nothing herein implies that the Company shall have an
obligation to issue any Securities. It is understood that Wainwright’s
assistance in the Offering will be subject to the satisfactory completion of
such investigation and inquiry into the affairs of the Company as Wainwright
deems appropriate under the circumstances and to the receipt of all internal
approvals of Wainwright in connection with the transaction. The Company
expressly acknowledges and agrees that Wainwright’s involvement in the Offering
is strictly on a reasonable best efforts basis (unless an underwritten offering,
in which case until such time as an Underwriting Agreement (as defined
hereunder), if any, is executed between the parties) and that the consummation
of the Offering will be subject to, among other things, market conditions. The
execution of this Agreement does not constitute a commitment by Wainwright to
purchase the Securities and does not ensure a successful Offering of the
Securities or the success of Wainwright with respect to securing any other
financing on behalf of the Company. Only the execution of an Underwriting
Agreement (as defined hereunder), if any, will constitute a firm commitment by
Wainwright to purchase the Securities, subject to customary closing conditions.
Wainwright may retain other brokers, dealers, agents or underwriters on its
behalf in connection with the Offering. For the avoidance of doubt, the Offering
does not include any issuance of securities (nor take into account any gross
proceeds raised therefrom) (i) solely to BioLexis Pte. Ltd. or its affiliates
(including GMS Holdings or its affiliates), Syntone Ventures LLC or its
affiliates, TPG or its affiliates, and/or Struengmann family and affiliates, in
a non-agented or non-brokered private placement, (ii) in connection with the
Company’s outstanding senior secured notes originally issued December 2016 and
currently held by Chicago Venture Partners and its affiliates, or (iii) pursuant
to acquisitions, licensing or other strategic transactions, provided that any
such issuance shall only be to a person which is an operating company or an
owner of an asset in a business synergistic with the business of the Company and
shall provide to the Company additional benefits in addition to the investment
of funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities (collectively, the “Excluded
Transactions”). The Company and Wainwright are parties to a prior letter
agreement dated as of December 10, 2019 (the “Prior Agreement”). The parties
understand and agree that no additional compensation or other fees shall be
payable to Wainwright under the Prior Agreement with respect to an Offering for
which the Company is required to pay compensation or a fee to Wainwright
hereunder.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC



 



 





 

A.         Compensation; Reimbursement. At the closing of the Offering (the
“Closing”), the Company shall compensate Wainwright as follows:

 

1.Cash Fee. The Company shall pay to Wainwright a cash fee, or as to an
underwritten Offering an underwriter discount, equal to 7.0% of the aggregate
gross proceeds raised in the Offering.

 

2.Warrant Coverage. The Company shall issue to Wainwright or its designees at
the Closing, warrants (the “Wainwright Warrants”) to purchase that number of
shares of common stock of the Company equal to 7.0% of the aggregate number of
shares of common stock (or common stock equivalent, if applicable) placed in the
Offering (and if the Offering includes a “greenshoe” or “additional investment”
component, such number of shares of common stock underlying such “greenshoe” or
“additional investment” component, with the Wainwright Warrants issuable upon
the exercise of such component). If the Securities included in the Offering are
convertible, the Wainwright Warrants shall be determined by dividing the gross
proceeds raised in the Offering by the Offering Price (as defined hereunder).
The Wainwright Warrants shall be in a customary form reasonably acceptable to
Wainwright, have a term of five (5) years and an exercise price equal to 125% of
the offering price per share (or unit, if applicable) in the Offering and if
such offering price is not available, the market price of the common stock on
the date the Offering is commenced (such price, the “Offering Price”). If
warrants are issued to investors in an Offering, the Wainwright Warrants shall
have the same terms as the warrants issued to investors in the applicable
Offering, except that such Wainwright Warrants shall have an exercise price
equal to 125% of the Offering Price.

 

3.Expense Allowance. Out of the proceeds of the Closing, the Company also agrees
to pay Wainwright (a) a management fee equal to 1.0% of the gross proceeds
raised in each Offering; (b) $35,000 for non-accountable expenses and (c) up to
$100,000 for fees and expenses of legal counsel and other out-of-pocket
expenses; plus the additional amount payable by the Company pursuant to
Paragraph D.3 hereunder and, if applicable, the costs associated with the use
with the Company’s prior consent of a third-party electronic road show service
(such as NetRoadshow); provided, however, that such amount in no way limits or
impairs the indemnification and contribution provisions of this Agreement.

 

4.Tail. Wainwright shall be entitled to compensation under clauses (1) and (2)
hereunder, calculated in the manner set forth therein, with respect to any
public or private offering or other financing or capital-raising transaction of
any kind (“Tail Financing”) to the extent that such financing or capital is
provided to the Company by investors whom Wainwright had contacted during the
Term or introduced to the Company during the Term (the “Tail Investors”), if
such Tail Financing is consummated at any time within the 10-month period
following the expiration or termination of this Agreement. For the avoidance of
doubt, an Excluded Transaction shall not be considered a Tail Financing.

 



2

 

 

5.Right of First Refusal. If, from the date hereof until the 10-month
anniversary following consummation of the Offering, the Company or any of its
subsidiaries decides to raise funds by means of a public offering or a private
placement or any other capital-raising financing of equity, equity-linked or
debt securities using an underwriter or placement agent other than with respect
to the Excluded Transactions, Wainwright (or any affiliate designated by
Wainwright) shall have the right to act as sole book-running manager, sole
underwriter or sole placement agent for such financing. If Wainwright or one of
its affiliates decides to accept any such engagement, the agreement governing
such engagement will contain, among other things, provisions for customary fees
for transactions of similar size and nature and the provisions of this
Agreement, including indemnification, which are appropriate to such a
transaction. Notwithstanding the foregoing, the Company may engage a mutually
agreed upon independent financial advisor, at the Company’s sole expenses, in
connection with a transaction that is subject to this Paragraph A.5.

 

B.        Term and Termination of Engagement; Exclusivity. The term of
Wainwright’s exclusive engagement will begin on the date hereof and end five (5)
months thereafter (the “Term”). Notwithstanding anything to the contrary
contained herein, the Company agrees that the provisions relating to the payment
of fees, reimbursement of expenses, right of first refusal, tail,
indemnification and contribution, confidentiality, conflicts, independent
contractor and waiver of the right to trial by jury will survive any termination
or expiration of this Agreement; provided, however, that upon the execution of
an Underwriting Agreement (as defined hereunder), if any, this Agreement shall
terminate and no provisions of this Agreement shall survive and the respective
obligations of the parties shall be governed exclusively by the terms of such
Underwriting Agreement. Notwithstanding anything to the contrary contained
herein, the Company has the right to terminate the Agreement for cause in
compliance with FINRA Rule 5110(f)(2)(D)(ii). The exercise of such right of
termination for cause eliminates the Company’s obligations with respect to the
provisions relating to the tail fees and right of first refusal. Notwithstanding
anything to the contrary contained in this Agreement, in the event that the
Offering pursuant to this Agreement shall not be carried out for any reason
whatsoever during the Term, the Company shall be obligated to pay to Wainwright
its actual and accountable documented reasonable out-of-pocket expenses related
to an Offering (including the reasonable fees and disbursements of Wainwright’s
legal counsel up to a maximum of $75,000) and, if applicable, for electronic
road show service used with the Company’s prior consent in connection with the
Offering. During Wainwright’s engagement hereunder: (i) the Company will not,
and will not permit its representatives to, other than in coordination with
Wainwright, contact or solicit institutions, corporations or other entities or
individuals as potential purchasers of the Securities and (ii) the Company will
not pursue any financing transaction that would be in lieu of the Offering.
Furthermore, the Company agrees that during Wainwright’s engagement hereunder,
all inquiries, whether direct or indirect, from prospective investors (other
than the Company’s directors and/or officers or those parties excluded from the
definition of “Offering”) will be referred to Wainwright and will be deemed to
have been contacted by Wainwright in connection with the Offering. Additionally,
except as set forth hereunder, the Company represents, warrants and covenants
that no brokerage or finder’s fees or commissions are or will be payable by the
Company or any subsidiary of the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other
third-party with respect to the Offering.

 



3

 

 

C.         Information; Reliance. The Company shall furnish, or cause to be
furnished, to Wainwright all information requested by Wainwright for the purpose
of rendering services hereunder and conducting due diligence (all such
information being the “Information”). In addition, the Company agrees to make
available to Wainwright upon request from time to time the officers, directors,
accountants, counsel and other advisors of the Company. The Company recognizes
and confirms that Wainwright (a) will use and rely on the Information, including
any documents provided to investors in the Offering (the “Offering Documents”)
which shall include any Purchase Agreement (as defined hereunder), and on
information available from generally recognized public sources in performing the
services contemplated by this Agreement without having independently verified
the same; (b) does not assume responsibility for the accuracy or completeness of
the Offering Documents or the Information and such other information; and (c)
will not make an appraisal of any of the assets or liabilities of the Company.
Upon reasonable request, the Company will meet with Wainwright or its
representatives to discuss all information relevant for disclosure in the
Offering Documents and will cooperate in any investigation undertaken by
Wainwright thereof, including any document included or incorporated by reference
therein. At the Closing, at the request of Wainwright, the Company shall deliver
or cause to be delivered such legal letters (including, without limitation,
negative assurance letters), opinions, comfort letters, officers’ and secretary
certificates and good standing certificates, all in form and substance
satisfactory to Wainwright and its counsel as is customary for the Offering.
Wainwright shall be a third party beneficiary of any representations,
warranties,

 

D.         Related Agreements. The Company shall enter into the following
additional agreements, as applicable:

 

1.Underwritten Offering. If the Offering is an underwritten Offering, the
Company and Wainwright shall enter into a customary underwriting agreement in
form and substance satisfactory to Wainwright and its counsel and the Company
and its counsel (the “Underwriting Agreement”).

 

2.Best Efforts Offering. If the Offering is on a best efforts basis, the sale of
Securities to the investors in the Offering will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such investors in a
form reasonably satisfactory to the Company and Wainwright. Wainwright shall be
a third party beneficiary with respect to the representations, warranties
covenants and closing conditions and deliverables made by the Company in any
Offering Documents, including representations, warranties, covenants and closing
conditions made to any investor in the Offering . Prior to the signing of any
Purchase Agreement, officers of the Company with responsibility for financial
affairs will be available to answer inquiries from prospective investors.

 



4

 

 

3.Escrow, Settlement and Closing. If the Offering is not settled via delivery
versus payment (“DVP”), the Company and Wainwright may mutually agree to enter
into an escrow agreement with a third party escrow agent pursuant to which
Wainwright’s compensation and expenses shall be paid from the gross proceeds of
the Securities sold. If the Offering is settled in whole or in part via DVP,
Wainwright shall arrange for its clearing agent to provide the funds to
facilitate such settlement. The Company shall pay Wainwright closing costs,
which shall also include the reimbursement of the out-of-pocket cost of the
escrow agent or clearing agent, as applicable, which closing costs shall not
exceed $12,900.

 

4.FINRA Amendments. Notwithstanding anything herein to the contrary, in the
event that Wainwright determines that any of the terms provided for hereunder
shall not comply with a FINRA rule, including but not limited to FINRA Rule
5110, then the Company shall agree to amend this Agreement (or include such
revisions in the final Underwriting Agreement) in writing upon the request of
Wainwright to comply with any such rules; provided that any such amendments
shall not provide for terms that are less favorable to the Company than are
reflected in this Agreement.

 

E.         Confidentiality. In the event of the consummation or public
announcement of the Offering, Wainwright shall have the right to disclose its
participation in such Offering at its cost, including, without limitation, of
“tombstone” advertisements in financial and other newspapers and journals.

 

F.         Indemnity.

 

1.In connection with the Company’s engagement of Wainwright hereunder, the
Company hereby agrees to indemnify and hold harmless Wainwright and its
affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, whether or not the Company is a party
thereto (collectively a “Claim”), that are (A) related to or arise out of (i)
any actions taken or omitted to be taken (including any untrue statements made
or any statements omitted to be made) by the Company, or (ii) any actions taken
or omitted to be taken by any Indemnified Person in connection with the
Company’s engagement of Wainwright, or (B) otherwise relate to or arise out of
Wainwright’s activities on the Company’s behalf under Wainwright’s engagement,
and the Company shall reimburse any Indemnified Person for all expenses
(including the reasonable fees and expenses of counsel) as incurred by such
Indemnified Person in connection with investigating, preparing or defending any
such claim, action, suit or proceeding, whether or not in connection with
pending or threatened litigation in which any Indemnified Person is a party. The
Company will not, however, be responsible for any Claim that is finally
judicially determined to have resulted from the gross negligence or willful
misconduct of any person seeking indemnification for such Claim. The Company
further agrees that no Indemnified Person shall have any liability to the
Company for or in connection with the Company’s engagement of Wainwright except
for any Claim incurred by the Company as a result of such Indemnified Person’s
gross negligence or willful misconduct.

 



5

 

 

2.The Company further agrees that it will not, without the prior written consent
of Wainwright, settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person from any and all
liability arising out of such Claim.

 

3.Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company is requested
by such Indemnified Person, the Company will assume the defense of such Claim,
including the employment of counsel for such Indemnified Person and the payment
of the fees and expenses of such counsel, provided, however, that such counsel
shall be satisfactory to the Indemnified Person and provided further that if the
legal counsel to such Indemnified Person reasonably determines that the use of
counsel chosen by the Company to represent the Indemnified Person would present
such counsel with a conflict of interest or if the defendant in, or target of,
any such Claim, includes an Indemnified Person and the Company, and legal
counsel to such Indemnified Person reasonably concludes that there may be legal
defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, such Indemnified Person will employ
its own separate counsel (including local counsel, if necessary) to represent or
defend him, her or it in any such Claim and the Company shall pay the reasonable
fees and expenses of such counsel. If such Indemnified Person does not request
that the Company assume the defense of such Claim, such Indemnified Person will
employ its own separate counsel (including local counsel, if necessary) to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Person
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof. In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.

 



6

 

 

4.The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Wainwright is the Indemnified Person), the Company and Wainwright shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Wainwright on the other, in connection with Wainwright’s
engagement referred to above, subject to the limitation that in no event shall
the amount of Wainwright’s contribution to such Claim exceed the amount of fees
actually received by Wainwright from the Company pursuant to Wainwright’s
engagement. The Company hereby agrees that the relative benefits to the Company,
on the one hand, and Wainwright on the other, with respect to Wainwright’s
engagement shall be deemed to be in the same proportion as (a) the total value
paid or proposed to be paid or received by the Company pursuant to the
applicable Offering (whether or not consummated) for which Wainwright is engaged
to render services bears to (b) the fee paid or proposed to be paid to
Wainwright in connection with such engagement.

 

5.The Company’s indemnity, reimbursement and contribution obligations under this
Agreement (a) shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Person may have at law or at
equity and (b) shall be effective whether or not the Company is at fault in any
way.

 

G.         Limitation of Engagement to the Company. The Company acknowledges
that Wainwright has been retained only by the Company, that Wainwright is
providing services hereunder as an independent contractor (and not in any
fiduciary or agency capacity) and that the Company’s engagement of Wainwright is
not deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Wainwright or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), employees or agents. Unless otherwise
expressly agreed in writing by Wainwright, no one other than the Company is
authorized to rely upon this Agreement or any other statements or conduct of
Wainwright, and no one other than the Company is intended to be a beneficiary of
this Agreement. The Company acknowledges that any recommendation or advice,
written or oral, given by Wainwright to the Company in connection with
Wainwright’s engagement is intended solely for the benefit and use of the
Company’s management and directors in considering a possible Offering, and any
such recommendation or advice is not on behalf of, and shall not confer any
rights or remedies upon, any other person or be used or relied upon for any
other purpose. Wainwright shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Wainwright.

 



7

 

 

H.          Limitation of Wainwright’s Liability to the Company. Wainwright and
the Company further agree that neither Wainwright nor any of its affiliates or
any of its or their respective officers, directors, controlling persons (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act), employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
solely from the gross negligence or willful misconduct of Wainwright.

 

I.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event Wainwright
or any Indemnified Person is successful in any action, or suit against the
Company, arising out of or relating to this Agreement, the final judgment or
award entered shall be entitled to have and recover from the Company the costs
and expenses incurred in connection therewith, including its reasonable
attorneys’ fees. Any rights to trial by jury with respect to any such action,
proceeding or suit are hereby waived by Wainwright and the Company.

 

J.          Notices. All notices hereunder will be in writing and sent by
certified mail, hand delivery, overnight delivery, fax or e-mail, if sent to
Wainwright, at the address set forth on the first page hereof, e-mail:
notices@hcwco.com, Attention: Head of Investment Banking, and if sent to the
Company, to the address set forth on the first page hereof, e-mail:
LawrenceKenyon@outlooktherapeutics.com, Attention: Chief Executive Officer.
Notices sent by certified mail shall be deemed received five days thereafter,
notices sent by hand delivery or overnight delivery shall be deemed received on
the date of the relevant written record of receipt, notices delivered by fax
shall be deemed received as of the date and time printed thereon by the fax
machine and notices sent by e-mail shall be deemed received as of the date and
time they were sent.

 

K.         Conflicts. The Company acknowledges that Wainwright and its
affiliates may have and may continue to have investment banking and other
relationships with parties other than the Company pursuant to which Wainwright
may acquire information of interest to the Company. Wainwright shall have no
obligation to disclose such information to the Company or to use such
information in connection with any contemplated transaction.

 

L.         Anti-Money Laundering. To help the United States government fight the
funding of terrorism and money laundering, the federal laws of the United States
require all financial institutions to obtain, verify and record information that
identifies each person with whom they do business. This means Wainwright must
ask the Company for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that Wainwright considers
appropriate to verify the Company’s identity, such as certified articles of
incorporation, a government-issued business license, a partnership agreement or
a trust instrument.

 



8

 

 

M.       Miscellaneous. The Company represents and warrants that it has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound. This Agreement shall not be modified or amended
except in writing signed by Wainwright and the Company. This Agreement shall be
binding upon and inure to the benefit of both Wainwright and the Company and
their respective assigns, successors, and legal representatives. If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect,
and the remainder of the Agreement shall remain in full force and effect. This
Agreement may be executed in counterparts (including facsimile or electronic
counterparts), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

*********************

 



9

 



 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

  Very truly yours,       H.C. WAINWRIGHT & CO., LLC           By: /s/ Mark W.
Viklund     Name: Mark W. Viklund     Title: Chief Executive Officer     Date:
June 2, 2020

 

 

Accepted and Agreed:       Outlook Therapeutics, Inc.           By: /s/ Lawrence
A. Kenyon     Name: Lawrence A. Kenyon     Title: CEO/CFO  

 



10



 

